The Coieri overruled the exceptions. As to the alleged payment, they said that if it had appeared on the note to be before the transfer, the defendant might have availed himself of it in defence ; that the burden of proof was on him to show the time of the transfer ; and that if the promisor makes a partial payment without taking care to have it indorsed, and the note is afterwards transferred to an innocent person, the promisor is in fault and ought to be the sufferer ; unless the note shall appear to have been transferred after it was discredited.1

Judgment affirmed.


 See Bayley on Bills, (Phil. and Sewall’s 2d ed.) 544, 545, notes; Peabody v. Peters, ante, 1 ; Sargent v. Southgate, ante, 112.